Judgment unanimously affirmed. Memorandum: We reject the argument of defendant that Supreme Court erred in denying his motion for a mistrial after the prosecutor utilized a police report prepared in connection with a subsequent uncharged crime during redirect examination of the undercover officer. The fact that the report was prepared in connection with an uncharged crime was never revealed to the jury, and the record does not support the argument of defendant that his ability to cross-examine the undercover officer was impaired.
Defendant further argues that the court erred by failing to instruct the jury that it could not consider the guilty plea of the codefendant as evidence of defendant’s guilt. By failing to request that instruction or object to the charge as given, defendant failed to preserve that argument for our review, and we decline to exercise our power to reach it as a matter of discretion in the interest of justice (see, GPL 470.15 [6] [a]; People v Johnson, 117 AD2d 1020; People v Brown, 109 AD2d 1091, affd 66 NY2d 997). Finally, we have considered the arguments raised by defendant in his pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Denman, P. J., Green, Callahan, Doerr and Davis, JJ.